Order granting motion of plaintiff and directing defendant to pay to plaintiff the sum of $100 as a counsel fee, denying defendant’s cross motion to vacate so much of a previous order as awarded a counsel fee of $150 to plaintiff, and further denying defendant’s cross motion for reduction of alimony, modified on the law by striking out the third ordering paragraph. As so modified, the order is affirmed, with $10 costs and disbursements to respondent. The denial of the motion to vacate the allowance to" plaintiff of $150 as counsel fee, contained in the previous order, is struck out in conformity with our determination in Staehr v. Staehr {ante, p. 943), decided herewith. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.